DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/04/2022 has been entered.  Applicant amended claims 18, 19, 22, and 23 in the amendment.  Claims 1-17 are cancelled.
Claims 18-23 remain pending.

Response to Arguments
Applicant’s arguments with respect to claims 18-23 filed on 04/04/2022 have been considered but they are deemed to be moot in view of new grounds of rejection.

Information Disclosure Statement
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Information Disclosure Statement(s) as received on 02/17/2022 is/are considered by the Examiner.

	Claim Objections
Claim 18 is objected to because of the following informalities: 
Claim 18, line 14, “of some of the other subscribers” should read “some of the other subscribers”;
Claim 18, line 33, “attorney review” should read “the attorney review”;
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the subscriber" in line 19, which renders the claim vague and indefinite.  It is unclear whether the subscriber is referring to “a subscriber” recited in line 10, or “a subscriber” in line 17, or a different/distinct subscriber.
Claim 18 recites the limitation "the resulting digital will" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the subscriber" in line 26, which renders the claim vague and indefinite.  It is unclear whether the subscriber is referring to “a subscriber” recited in line 10, or “a subscriber” in line 17, or a different/distinct subscriber.
Claim 18 recites the limitation "the subscriber" in line 28, which renders the claim vague and indefinite.  It is unclear whether the subscriber is referring to “a subscriber” recited in line 10, or “a subscriber” in line 17, or a different/distinct subscriber.
Claim 18 recites the limitation "the subscriber" in line 39, which renders the claim vague and indefinite.  It is unclear whether the subscriber is referring to “a subscriber” recited in line 10, or “a subscriber” in line 17, or a different/distinct subscriber.
Claim 19 recites the limitation "the subscriber" in line 5, which renders the claim vague and indefinite.  It is unclear whether the subscriber is referring to “a subscriber” recited in claim 1 line 10, or “a subscriber” in claim 1 line 17, or a different/distinct subscriber.
Claim 19 recites the limitation "the subscriber" in line 6, which renders the claim vague and indefinite.  It is unclear whether the subscriber is referring to “a subscriber” recited in claim 1 line 10, or “a subscriber” in claim 1 line 17, or a different/distinct subscriber.
Claim 20 recites the limitation "the subscriber" in line 2, which renders the claim vague and indefinite.  It is unclear whether the subscriber is referring to “a subscriber” recited in claim 1 line 10, or “a subscriber” in claim 1 line 17, or a different/distinct subscriber.
Claim 20 recites the limitation "the subscriber" in line 4, which renders the claim vague and indefinite.  It is unclear whether the subscriber is referring to “a subscriber” recited in claim 1 line 10, or “a subscriber” in claim 1 line 17, or a different/distinct subscriber.
All dependent claims are rejected as having the same deficiencies as the claims they depend from.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holt (US 2018/0260924 A1) in view of Mansfield et al. (US 2013/0325976 A1), hereinafter Mansfield, and further in view of Salah (US 2021/0327008 A1).
Regarding claim 18, Holt discloses 
A method for preparing a digital will, comprising:
	a system that comprises:
		a cloud-based server having a memory and programmed instructions stored therein (FIG. 1 & page 8, [0090], lines 3-5: digital will database can be a remote database residing at a digital will server),
		a plurality of computing devices in operative connection and communication with the cloud-based server (page 4, [0051]: computer system comprises a single computer, a single server, or a cluster or collection of computers or servers, or a cloud of computers or servers; page 9, [0092], lines 6-9: the digital will server can reconcile differences between the information stored on the separate devices), each computing device in the plurality comprising a display (monitor 106), a processor (a central processing unit 210, FIG. 2) and a memory (CD-ROM and/or DVD drive 116), wherein the computing device is configured to access the memory and programmed instructions stored in the cloud-based server and execute at least some of the programmed instructions (FIG. 1 & [0043]);
configured to include both current subscribers and future subscribers who are not yet born but are identified by relationship with the subscriber (FIG. 6 & page 7, [0079]: a distribution can be specified as a hierarchy having several tiers of distribution; each tier can correspond to a generation of descendants of the user’s family; a user can also specify distributions to unborn generations);
	wherein a subscriber accesses the programmed instructions with a computing device and actuates the accessed programmed instructions to perform:
		providing a digital-will building user interface (page 5, [0060], lines 1-4: a user interface can include a page that enable a user to visually identify individuals relevant to the digital will), wherein the subscriber accesses the digital-will building user interface to identify any assets to be transferred (page 7, [0075], lines 15-20: assets can be added to the digital will with a user interface), identification of one or more beneficiaries (page 5, [0060], lines 4-7: input biographic information about the beneficiary), and identification of one or more executors of the resulting digital will (page 5, [0060], lines 4-9: the same can be done for executors, guardians, trustees, and other individuals to be named in the digital will) (page 5, [0056], lines 1-6: the digital will provides a user interface that enables the user to visually identify beneficiaries, executors, guardians, trustees, and other individuals to be named in the digital will);
		receiving information from the system regarding one or more executors of the digital will selected by the subscriber (page 5, [0060], lines 4-9: a user uploads a picture of a beneficiary and input biographic information about the beneficiary; the same can be done for executors, guardians, trustees, and other individuals to be named in the digital will) and loading the received information into a body of the digital will (page 4, [0053], lines 1-3: a digital will can include one or more beneficiaries, one or more executors, and one or more assets);
		receiving personal information from the subscriber and loading the received personal information into the body of the digital will (page 7, [0075]: the page that enables a user to visually identify individuals relevant to the digital will, enables a user to add, remove or edit assets bequeathed to a beneficiary);
		determining whether the body of the digital will requires attorney review (page 2, [0017]: a request to submit the digital will to a legal service provider for review can be received; the digital will can then be transmitted to the legal service provider for further review, which can include non-legal review or review by one or more licensed attorneys);
		if the digital will requires attorney review, 
transmitting the digital will to a designated law firm and/or attorney for review (page 2, [0017]: a request to submit the digital will to a legal service provider for review can be received; the digital will can then be transmitted to the legal service provider for further review, which can include non-legal review or review by one or more licensed attorneys);
		receiving a finalized digital will from the designated law firm and/or the attorney (page 11, [0110]: one or more reviewers of the legal service provider can review the digital will and create it as an approved electronic document containing all operative and applicable legal terms and clauses; the approved electronic document can be sent to the user electronically); and
		storing the finalized digital will within the private social network in association with the subscriber (page 12, [0115]: the digital will can be stored in a vault),
		the identified assets are transferred to the one or more identified beneficiaries by the one or more executors (page 7, [0080], lines 9-13: a user can use the event-driven rule-based engine to specify how and when the executor shall distribute assets or digital memories and digital mementos with the one or more beneficiaries based on a trigger event and one or more of the rules).

Holt does not explicitly disclose 
providing a private social network operating on a system;
enabling a user to subscribe to the private social network to become a subscriber,
	wherein the private social network comprises other subscribers who can execute the programmed instructions using a computing device in the plurality of computing devices, the private social network further comprising a private circle comprising the subscriber and of some of the other subscribers to the private social network;
 wherein each of the one or more beneficiaries and each of the one or more executors are all subscribers to the private social network and are also all within the private circle.

However, Mansfield discloses 
providing a private social network (multigenerational social network 100, FIG. 1) operating on a system that comprises:
a cloud-based server (a social network provider 104/database server 116, FIG. 1) having a memory and programmed instructions stored therein,
a plurality of computing devices (user devices 106, FIG. 1) in operative connection and communication with the cloud-based server;
enabling a user to subscribe to the private social network to become a subscriber (page 3, [0034], lines 4-6: the donor or the recipient or both of them will be members of the community served by the network),
	wherein the private social network comprises other subscribers who can execute the programmed instructions using a computing device in the plurality of computing devices, the private social network further comprising a private circle (community) comprising the subscriber (the donor) and of some of the other subscribers (the recipient) to the private social network (page 3, [0034], lines 4-6: the donor or the recipient or both of them will be members of the community served by the network).
wherein each of the one or more beneficiaries (the recipient) are all subscribers to the private social network and are also all within the private circle (page 3, [0034], lines 4-6: the donor or the recipient or both of them will be members of the community served by the network).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Mansfield in Holt because Holt discloses create a digital will and distribute assets to beneficiaries (abstract) and Mansfield further suggests donor and recipient are members of the community in a network (page 3, [0034]).
One of ordinary skill in the art would be motivated to utilize the teachings of Mansfield in Holt system in order to better manage transferring items from one party to another as suggested by Mansfield (page 1, [0005]).

Holt and Mansfield do not explicitly disclose 
	each of the one or more executors are all subscribers to the private social network and are also all within the private circle;
wherein upon the subscriber’s death, the identified assets are transferred to the one or more identified beneficiaries.

However, Salah discloses 
each of the one or more executors are all subscribers to the private social network and are also all within the private circle (page 6, [0060], lines 25-26: allow an attorney to oversee an account of a user to which the attorney can be linked; attorney linked to a user corresponds executor is within the private circle; & page 8, [0067], lines 1-4: permit registering professionals with the disclosed will management system; the professionals, such as attorneys, accountants, and like can register their profile; attorneys registering with will management system corresponds to executors are all subscribers to the private social network);
wherein upon the subscriber’s death, the identified assets are transferred to the one or more identified beneficiaries (page 8, [0066], lines 3-6: receiving special permissions from the user to transact the assets post-death of the user for transferring the assets to the verified beneficiaries according to the will).

It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the feature of Salah in Holt and Mansfield because Holt and Mansfield disclose create a digital will and distribute assets to beneficiaries (Holt: abstract) and Salah further suggests user and attorneys register with will management system (page 6, [0060]).
One of ordinary skill in the art would be motivated to utilize the teachings of Salah in Holt and Mansfield system in order to allow an attorney to oversee an account of a user as suggested by Salah (page 6, [0060].

Regarding claim 19, Holt, Mansfield, and Salah disclose the method for preparing the digital will as described in claim 18.  Holt, Mansfield, and Salah further disclose
determining that the digital will does not require attorney review, the method further comprising guiding the subscriber to finalize the digital will and storing the finalized digital will within the private social network in association with the subscriber (Holt: page 11, [0106]: the user can determine if the digital will is in final form of submission; selecting the button can cause the digital will to perform one or preliminary checks to determine if information is still missing or complete; & page 2, [0017]: the digital will can be signed without review or approval from the legal service provider; the signed digital will can then be stored as an electronic document in a vault; & Mansfield: page 4, [0045]: multigenerational social network).

Regarding claim 20, Holt, Mansfield, and Salah disclose the method for preparing the digital will as described in claim 18.  Holt, Mansfield, and Salah further disclose 
determining, via the system (the administrative module), that the subscriber has passed away (Salah: page 11, [0081], lines 1-3: the administrative module knows about the death of the user from public records, hospital records) and delivering digital content and/or identified physical content (asset) to at least one designated recipient (beneficiaries) specified in the subscriber’s digital will (Salah: page 8, [0066], lines 3-6: receiving special permissions from the user to transact the assets post-death of the user for transferring the assets to the verified beneficiaries according to the will).

Regarding claim 21, Holt, Mansfield, and Salah disclose the method for preparing the digital will as described in claim 20.  Holt, Mansfield, and Salah further disclose
the at least one designated recipient is a subscriber to the private social network (Mansfield: page 3, [0034], lines 4-6: the donor or the recipient or both of them will be members of the community served by the network)). Therefore, the limitations of claim 21 are rejected in the analysis of claim 20 above, and the claim is rejected on that basis.

Regarding claim 22, Holt, Mansfield, and Salah disclose the method for preparing the digital will as described in claim 20.  Holt, Mansfield, and Salah further disclose 
the at least one designated recipient is a subscriber in the private circle (Holt: page 4, [0053]: beneficiaries can include family members, friends, charitable foundations, institutions; & Mansfield: page 3, [0034], lines 4-6: the donor or the recipient or both of them will be members of the community served by the network)).  Therefore, the limitations of claim 22 are rejected in the analysis of claim 20 above, and the claim is rejected on that basis.

Regarding claim 23, Holt, Mansfield, and Salah disclose the method for preparing the digital will as described in claim 20.  Holt, Mansfield, and Salah further disclose 
the at least one designated recipient is a future subscriber in the private circle (Holt: page 4, [0053]: beneficiaries can also include unborn children or grandchildren; & Mansfield: page 3, [0031], lines 7-12: members of future generations of her family).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Brody (US 2018/0082391 A1).  Adds all the other user identified related digital asset specific elements details, such as executor/agent, beneficiary, etc., to updateable electronic digital assets will or trust.
Kassim et al. (US 2015/0212997 A1).  Generate a variety of beneficial documents for a user.
Chikuvadze (US 2018/0108056 A1).  The users write and file wills that lawyers may confirm using the computing systems.
Kraus (US 2015/0101026 A1).  A user creates or uploads a Will, the will is digital signed by the user and stored securely; the user defines one or more users as trustees that will receive access to his Will after his death.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang
04/29/2022
/KAYLEE J HUANG/Primary Examiner, Art Unit 2447